Citation Nr: 1008061	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-37 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2. Entitlement to service connection for a right leg 
condition.

3.  Entitlement to a compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
issues on appeal. 

In January 2010, the Veteran's representative raised claims 
for service connection for a left knee disability and for 
peripheral vascular disease, to include as secondary to 
service-connected hypertension.  The Board refers those 
claims to the RO for appropriate development. 

The issue of entitlement to service connection for a right 
leg disability is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss was previously denied in an August 2005 rating decision.  
The Veteran was notified of that decision but did not perfect 
an appeal.

2.  Evidence received since the August 2005 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.

3.  Throughout the pendency of the appeal, the Veteran's 
hypertension has not been manifested by blood pressure 
readings of diastolic pressure that was predominantly 100 or 
more, requiring continuous medication for control, or by 
systolic pressure that was predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied the claim for 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
a claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The criteria for a compensable rating for hypertension 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, DC 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New & Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an August 2005 decision, the RO denied the Veteran's claim 
for service connection for bilateral hearing loss.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).  Thus, the decision became final because the Veteran 
did not file a timely appeal.

The claim of entitlement to service connection for bilateral 
hearing loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
appellant filed this application to reopen his claim in 
November 2006.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service medical records, 
private medical records, VA treatment records, and the 
Veteran's own statements.  The RO found that the Veteran's 
service medical records were negative for a diagnosis of 
bilateral hearing loss.  Additionally, there was no clinical 
evidence that the Veteran currently suffered from bilateral 
hearing loss.  Accordingly, as there was no current diagnosis 
or record of hearing loss in service, the claim was denied.  

In support of his application to reopen the claim, the 
Veteran stated that he received medical treatment for hearing 
loss at his local VA hospital.  VA treatment records dated 
from January 2005 to November 2006 were obtained.  These 
records do not reflect that the Veteran complained of hearing 
problems, nor do they include any diagnosis or treatment for 
bilateral hearing loss.  Accordingly, as the new evidence 
does not demonstrate a current diagnosis of hearing loss, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The Veteran has not 
submitted any other evidence or statements that he suffers 
from bilateral hearing loss, and that such hearing loss is 
related to his service.  He has stated only that he was 
diagnosed with hearing loss while in service.  Service 
medical records, however, do not reflect any diagnosis of 
bilateral hearing loss.  Further, the Veteran, as a layperson 
without ostensible medical expertise, is not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Additionally, the Veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
this issue.

Although the Veteran has submitted new evidence that was not 
before the Board in August 2005, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not show that the 
Veteran currently suffers from bilateral hearing loss, or 
that such hearing loss is related to his service.  Therefore, 
the new evidence is not material.  Thus, the claim for 
service connection for bilateral hearing loss is not reopened 
and the benefits sought on appeal remain denied.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension is rated as 0 percent disabling 
under Diagnostic Code 7101, which pertains to hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does 
not provide for a 0 percent evaluation, as in DC 7101, a 0 
percent rating will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).

Diagnostic Code 7101 defines hypertension as diastolic blood 
pressure predominantly 90 or greater.  Isolated systolic 
hypertension is defined as systolic blood pressure 
predominately 160 or greater with a diastolic blood pressure 
of less than 90.  A 10 percent rating is warranted where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 100 
or more which requires continuous medication for control.  A 
20 percent rating may be assigned with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Diastolic pressure of 120 or more is rated as 
40 percent disabling, and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2009).

VA treatment records dated from November 2005 to December 
2006 reflect a continuing diagnosis of hypertension for which 
the Veteran was prescribed medication to control.  Periodic 
blood pressure readings reflect that in February 2006, the 
Veteran's blood pressure was 117/66.  In June 2006, the 
Veteran's blood pressure was 150/78.  In October 2006, his 
blood pressure was 119/62.  

On January 2007 VA examination, the Veteran reported that 
over the previous years his blood pressure had become 
increasingly difficult to control, and that he was currently 
taking three medications for his hypertension.  At that time, 
due to the medications, he felt that his blood pressure was 
well-controlled.  His blood pressure was 122/68, 120/70, and 
118/70.  The diagnosis was essential hypertension. 

Based on the evidence, the Board finds that the Veteran's 
hypertension does not warrant a 10 percent rating under DC 
7101 for the period on appeal.  The evidence fails to 
indicate diastolic blood pressure readings of predominantly 
100 or more or systolic blood pressure readings of 
predominantly 160 or more as required for a 10 percent 
rating.  The evidence instead shows diastolic blood pressure 
readings which are all below 100 and systolic blood pressure 
readings which are all below 160.  Therefore, although the 
Board is sympathetic to the Veteran's claim, and is mindful 
that he consistently takes medication to control his 
hypertension, nevertheless, a 10 percent rating is not 
warranted, because diastolic pressures predominantly of 100 
or more have not been shown in the evidence of record.  38 
C.F.R. § 4.104, DC 7101 (2009).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for hypertension, but, findings 
supporting a compensable rating have not been documented.  In 
addition, it has not been shown that the service-connected 
hypertension has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
employment.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

Consideration has been given to different percentage ratings 
for different periods of time since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the Board finds that staged ratings are not 
indicated because the weight of the credible evidence shows 
that the Veteran's service-connected hypertension has been 
rated no more than 0 percent disabling during the pendency of 
the appeal.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The RO issued a notice 
letter prior to initially adjudicating the claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Here, VA sent correspondence in January 2007 and a rating 
decision in March 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  Additionally, at the time of the prior 
final denial of the claim in August 2005, VA informed the 
Veteran that his claim was denied because he had failed to 
submit evidence that demonstrated that his bilateral hearing 
loss was related to his period of active service.  This 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the Veteran is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the Veteran had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
Veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the Veteran and had satisfied 
that duty prior to the final adjudication in the November 
October 2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional unobtained  relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied 
because new and material evidence has not been received to 
reopen the claim.

Entitlement to a compensable rating for hypertension is 
denied. 


REMAND

Additional development is necessary prior to further 
disposition of the Veteran's claim for service connection for 
a right leg condition. 

The Veteran contends that his right leg condition, including 
varicose veins, is related to his active service.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Service medical records reflect that on December 1971 
entrance examination, the Veteran stated that he suffered 
from occasional leg cramps.  In May 1979, he complained of 
right anterior leg pain.  Vascular and neurological 
examination was within normal limits.  The provisional 
diagnosis was right sensory dysesthesia, anterior lateral 
aspect of the leg.  The Veteran was placed on light duty for 
90 days.  He was instructed to return to the clinic within 
two months for a follow-up visit.  Two months later, however, 
he instead received care for ongoing neurological 
difficulties with his left leg.  The Veteran reported a 
history of symptoms that appeared to be chondromalacia, 
though the record does not state in which extremity the 
chondromalacia was present.  There are no further records 
relating to complaints, diagnosis, or treatment for a right 
leg condition. 

An October 1991 private treatment record reflects that the 
Veteran complained of diffuse myalgias in his right leg and 
underwent a right thigh muscle biopsy.  The changes in the 
thick section of the muscle were considered to be 
nondiagnostic, and a clinical history was recommended for 
further evaluation.  

In May 1994, the Veteran complained of leg cramps.  He was 
also receiving care for moderate myalgia, described as muscle 
aches and pains in his arms and legs. 

VA treatment records beginning in July 2004 reflect that 
beginning in December 2005, the Veteran complained of knee 
pain when sitting or lying down.  The pain was less apparent 
when he was walking.  He had lateral knee pain, which 
occasionally traveled to the "lower aspect."  In February 
2006, the Veteran complained of bilateral knee pain, the 
right greater than the left.  X-ray examination revealed 
moderate to severe degenerative changes in the right knee.  
In March 2006, the Veteran reported that his leg muscles were 
always stiff.  Physical examination revealed no edema.  In 
August 2006, the Veteran complained of swelling in the right 
knee.  These records do not contain findings of right leg 
varicose veins or any other right leg condition. 

On January 2007 VA vascular examination, the Veteran denied 
swelling in the right leg, but stated that his legs were sore 
after walking or standing for more than five to ten minutes.  
Physical examination did not reveal any varicose veins in the 
right leg.  The Veteran described swelling just behind the 
right knee, which the examiner determined was due to a keloid 
scar.  The examiner concluded that the Veteran's right leg 
problems were centered around his right knee pain due to 
degenerative arthritis.  Significantly, however, it does not 
appear that the examiner reviewed the Veteran's service 
medical records, and did not render an opinion as to whether 
the Veteran's right leg problems were related to his service.  
The examination is therefore inadequate in that the examiner 
did not provide etiological opinion for the Veteran's right 
leg condition.  Additionally, the Veteran has relayed other 
symptoms of a right leg condition, such as right leg aches 
and pains, which may be related to symptoms he experienced in 
service.  Thus, a remand for an additional examination and 
opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
any current right leg disability.  The 
claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide the rationale for all opinions 
provided.  

a)  The examiner should specifically 
opine as to whether it is as least 
as likely as not (50 percent 
probability or greater) that any 
current right leg disability, to 
include right knee osteoarthritis, 
is related to the Veteran's active 
service, including the diagnosis of 
right sensory dysesthesia of the 
anterior lateral aspect of leg?  In 
addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service, 
his statements of continuous 
symptoms after service, and his 
treatment for post-service right leg 
problems.  

b)  Is there clear and unmistakable 
evidence that the Veteran's right 
leg condition pre-existed his 
service, taking into account the 
December 1971 entrance examination 
report of occasional leg cramps.  If 
so, is it at least as likely as not 
(50 percent probability or greater) 
that any right leg condition was 
aggravated beyond it natural 
progression by his service.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


